DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment submitted on 8/31/2021 has been considered and entered.  Claims 8 and 15 have been amended.  Therefore, claims 1-20 are now pending in the present application.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior arts of Varney (US 1,842,809), Hofmann (CH 123400), and Dulhunty (US 4,159,393), each discloses all of the limitations as claimed but fails to explicitly disclose the subject matter of the first opening extends along a first axis, the second opening extends along a second axis, wherein the first axis and the second axis lie within a first plane between the cable and a surface above which the cable is suspended, wherein the first plane is perpendicular to a second plane that passes through the cable and the first axis.  
 Regarding claim 8, the closest prior arts of Varney (US 1,842,809), Hofmann (CH 123400), and Dulhunty (US 4,159,393), each discloses all of the limitations as claimed but fails to explicitly disclose the subject matter of the flexible leg portion and the second flexible leg portion lie within a first plane between the cable and a surface above which the cable is suspended, wherein the first plane does not intersect a second plane within which the cable lies.  
Regarding claim 15, the closest prior arts of Varney (US 1,842,809), Hofmann (CH 123400), and Dulhunty (US 4,159,393), each discloses all of the limitations as claimed but fails to explicitly disclose the subject matter of the weighted portion and the second weighted portion . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218.  The examiner can normally be reached on Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MAHBUBUR RASHID/Examiner, Art Unit 3657             

                                                                                                                                                                                           


/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657